Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on November 24, 2020, has been made of record and entered. In this amendment, the Specification has been amended to include a cross-reference to related applications, a new Abstract has been submitted, and claims 1-19 have been canceled, and new claims 20-52 have been added.
Claims 20-52 are presently pending in this application.

Claim Objections
Claims 22 and 33 are objected to because of the following informalities:  
In each of claims 22 and 33, “titanium” is mentioned twice (“oxide of titanium,...,titanium, zinc,…”).
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-23, 25-35, 41-46, and 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukumura (U. S. Patent Publication No. 2018/0147572).
Regarding claims 20-23, 31-35, and 44-46, Fukumura teaches a photocatalytic composition comprising a photocatalyst, wherein the composition may further comprise a co-catalyst, examples of which include CeO2 (paragraph [0005]; “transition metal oxide”, claims 21, 22, 32, and 33).  Examples of the photocatalyst include TiO2, in anatase or in rutile form (claims 23 and 34), and in the form of nanoparticles; see paragraphs [0035] and [0046] of Fukumura.  Fukumura further teaches the formation of a photocatalytic composition including creating a dispersion comprising a visible light photocatalyst, CeO2, and a dispersing media, and further teach 
Regarding claim 25, Fukumura teaches the feasibility in the aforementioned photocatalytic composition being transparent (paragraphs [0004], [0055]; Examples).
Further regarding claims 20, 31, and 44, and also regarding claim 26, it is considered that because Applicants’ claims 20 (from which claim 26 depends), 31, and 44 recite that the “metal oxide” is “a nanoparticle or microparticle or a film that contains crystallites of less than 50 nm” (emphasis added by the Examiner), the claim limitations regarding the presence of “crystallites” are referred to in the alternative.  Since Fukumura teaches the limitations of Applicants’ claim 20 regarding a photocatalyst comprising metal oxides, wherein the metal oxides may be in the form of nanoparticles (paragraph [0035] of Fukumura), claim 26 is considered taught by Fukumura.
Regarding claims 27-30, 41-43, and 52, Fukumura teaches that the aforementioned photocatalyst coating composition may be capable of “photocatalytically decomposing an organic compound”, including volatile organic compounds (considered to read upon the limitations “organic Staphylococcus aureus (“MRSA”), and viruses (paragraph [0100]).  Fukumura further teaches application of the aforementioned photocatalytic composition to substrates including glass, walls, metals, woods, etc., and further teaches, as items having such substrate surfaces, lighting, granite countertops, handles, handrails, etc.).  See paragraph [0078] of Fukumura.
In view of these teachings, Fukumura anticipates claims 20-23, 25-35, 41-46, and 52.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-24, 31-35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (U. S. Patent Publication No. 2015/0284309).
	Regarding claims 20-24, 31-35, 39, and 40, Krishna et al. teach a photocatalyst comprising TiO2 nanoparticles (also disclosed in Fukumura as an exemplary photocatalyst) and polyhydroxyfullerenes (PHFs), wherein the photocatalyst can be used for degradation of chemical and biological contaminants (Abstract).  Krishna et al. further teach the feasibility in readily forming the photocatalyst as an aqueous suspension with an aqueous 
Krishna et al. further teach the feasibility in particles of titanium oxide, anatase titanium oxide, tin oxide, or zinc oxide, in the form of particles ranging in dimensions of 2 to 500 nm in cross-section or diameter, as exemplary photocatalysts “that can be used for the practice of the invention” of Krishna et al. (paragraph [0025]). 
Although Krishna et al. do not explicitly disclose the polyhydroxyfullerenes as an “auxiliary light absorbent”, the skilled artisan would have been motivated to reasonably expect the polyhydroxyfullerenes to suitably and successfully function as an auxiliary light absorbent, absent the showing of convincing evidence to the contrary.  
Krishna et al. do not explicitly teach or suggest the aforementioned photocatalyst as a “visible light photocatalyst”, as instantly claimed.  However, because the photocatalyst disclosed in Krishna et al. structurally reads upon that instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the photocatalyst of Krishna et al. to suitably and successfully function as a visible light photocatalyst, absent the showing of convincing evidence to the contrary.

Claims 24, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) as applied to claims 20, 41, and 44 above, and further in view of Krishna et al. (U. S. Patent Publication No. 2015/0284309).
Fukumura is relied upon for its teachings as stated in the above 102(a)(2) rejection of claims 20, 41, and 44.
While Fukumura teaches, as stated above, a photocatalytic composition comprising a metal oxide, this reference does not teach or suggest the limitations of claims 20, 31, 41, and 44 regarding the presence of “an auxiliary light absorbent”, as recited in these claims, as well as in claims 24, 39, 40, 50, and 51.
Regarding claims 24, 50, and 51, Krishna et al. teach a photocatalyst comprising TiO2 nanoparticles (also disclosed in Fukumura as an exemplary photocatalyst) and polyhydroxyfullerenes (PHFs), wherein the photocatalyst can be used for degradation of chemical and biological contaminants (Abstract).  Krishna et al. further teach the feasibility in readily forming the photocatalyst as an aqueous suspension with an aqueous solvent (paragraph [0012]).
Although Krishna et al. do not explicitly disclose the polyhydroxyfullerenes as an “auxiliary light absorbent”, the skilled artisan would have been motivated to reasonably expect the polyhydroxyfullerenes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the photocatalytic composition of Fukumura by incorporating therein polyhydroxyfullerenes, as suggested by Krishna et al., as it has been held that combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

Claims 36-38 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) as applied to claims 20 and 41 above, and further in view of Fukushima et al. (U. S. Patent Publication No. 2016/0288092).
	Fukumura is relied upon for its teachings as stated above in the 102(a)(2) rejection of claims 20 and 41.
	Fukumura does not teach or suggest the limitations of claims 36-38 and 47-49 regarding the presence of a suspending agent.
	Regarding claims 36, 37, 47, and 48, Fukushima et al. teach a photocatalyst coating composition comprising photocatalyst particles, a dye, a silicate, and a dispersion medium (Abstract).  Examples of the 
	Fukushima et al. further teach the feasibility in the photocatalytic coating composition further containing alkanolamines, to suppress reaction/agglomeration of photocatalyst particles, and further to not inhibit thickening of the coating composition, and, as a result, obtain a photocatalytic coating composition having excellent storage stability.  Fukushima et al. further teach the feasibility in substituting alkanolamines with sodium hydroxide, to stabilize the photocatalytic coating composition.  See paragraphs [0033]-[0035] of Fukushima et al.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the photocatalytic coating composition of Fukumura by incorporating there sodium hydroxide, as suggested by Fukushima et al., to obtain a stabilized photocatalytic coating composition.
	Regarding claims 36, 38, 47, and 49, Fukushima et al. teach the feasibility in the aforementioned photocatalytic coating composition containing a surfactant; see paragraph [0048] of Fukushima et al.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the photocatalytic coating composition of Fukumura by incorporating therein a surfactant, as suggested by Fukushima et al., in an endeavor to lower the surface tension .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon in this Office Action provide technological background in the art of photocatalytic coating compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 23, 2021